
	
		III
		110th CONGRESS
		1st Session
		S. RES. 129
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, document
		  production, and legal representation in State of Alaska v. Robert S. Mulford
		  and Don G. Muller.
	
	
		Whereas, in the cases of State of Alaska v. Robert S.
			 Mulford (Cr. No. 4FA–07–547) and Don G. Muller (Cr. No. 4FA–07–548), pending in
			 state court in Fairbanks, Alaska, testimony and documents have been requested
			 from Diane Hutchison, an employee in the office of Senator Ted Stevens;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Diane Hutchison and any other
			 employees of Senator Stevens' office from whom testimony or the production of
			 documents may be required are authorized to testify and produce documents in
			 the cases of State of Alaska v. Robert S. Mulford and Don G. Muller, except
			 concerning matters for which a privilege should be asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Diane Hutchison and other
			 employees of Senator Stevens' staff in the actions referenced in section one of
			 this resolution.
		
